Title: Jonathan Jackson to John Adams, 27 April 1784
From: Jackson, Jonathan
To: Adams, John


        
          Sir
          London 27th Aprl 1784
        
        To the care of Doctr Parker who I am told will be a safe conveyance, & who has promised to deliver ’em himself, I inclose you two Letters from America—one of which particularly from Mr S Adams I was desired to keep ’till I could see you or trust it only in safe hands—the other is from Mr Dalton—
        I heard upon my first arrival in Ireland which was in Feby that you were in England, & hoped to have had the honour & pleasure of seeing you here— it would have been a great satisfaction to me, & a great advantage in my mercantile affairs to have learnt from you what were likely to be the Determinations of this Court respecting commercial Arrangements with America— perhaps you would answer me that they have no determinations at all— I am rather inclined to think so from the little I have learned of their Politics since my Arrival—
        My Friend Mr Stephen Higginson desired me to enquire of you whether anything & what had been done with respect to their Claims for Losses at St. Eustatius by Rodney’s Misconduct— a line directed for me to the care of Messrs Rogers & Bromfield here would oblige me—
        I hope every day to hear of a Commission from Congress in which you may be appointed with full powers to finish a commercial Treaty with this Court— I may then hope for the pleasure of seeing you before I leave England—which I don’t much expect to ’till July—
        Our Politics at home must be miserably confounded if they suffer any Faction or Party longer to prevail to the Exclusion of deriving all advantages with the other Powers of Europe which our present Circumstances & Situation may afford, because F——e may wish to keep us all to herself—
        I take the liberty to inclose you several Letters giving Mr Higginson’s & my name as connected in Business at Boston— your distributing ’em among any of your valuable commercial Acquaintance

may do us a singular Service, & I hope will apologize for the freedom taken—
        I have the honour to be Dear Sir with great / respect & esteem / your faithfull Friend / & very obedient Servant
        
          Jona. Jackson
        
      